 



Exhibit 10.8

RESTRICTED STOCK AWARD AGREEMENT



THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the 6th
day of March, 2008, between DYNEGY INC., a Delaware corporation (“Dynegy”), and
all of its Affiliates (collectively, the “Company”), and Jason Hochberg (the
“Employee”). A copy of the Dynegy Inc. 2000 Long Term Incentive Plan (the
“Plan”) is annexed to this Agreement and shall be deemed a part hereof as if
fully set forth herein. Unless the context otherwise requires, all terms that
are not defined in this Agreement but which are defined in the Plan shall have
the same meaning given to them in the Plan when used herein.

1. Award. Pursuant to the Plan, as of the date of this Agreement (the “Grant
Date”), 23,396 restricted shares (the “Restricted Shares”) of Dynegy’s Class A
common stock, $0.01 par value per share (“Common Stock”), shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by the
Employee and upon satisfaction of the conditions of this Agreement. The Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and to all of the terms and conditions of this Agreement. If it is
subsequently determined by the Committee, in its sole discretion, that the terms
and conditions of this Agreement and/or the Plan are not compliant with Code
Section 409A, or any Treasury regulations or Internal Revenue Service guidance
promulgated thereunder, this Agreement and/or the Plan may be amended
accordingly.

2. Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
otherwise disposed of (any such sale, assignment, pledge, exchange,
hypothecation or other transfer, encumbrance or disposition being referred to
herein as a “Transfer”) to the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), and in the event of termination of the
Employee’s employment with the Company for any reason whatsoever, the Employee
shall, for no consideration, forfeit to the Company all Restricted Shares then
subject to the Forfeiture Restrictions, except to the extent that such
Forfeiture Restrictions lapse upon such termination in accordance with Section
2(b) hereof. The prohibition against Transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

(i) “Base Salary” shall mean the regular base salary of Employee but excluding
all bonuses, expense reimbursements, benefits paid under any plan maintained by
the Company and all equity awards of any type.

1

 

1



--------------------------------------------------------------------------------



 



(ii) “Cause” shall mean, and hence arise where, as determined by the Committee
in its sole discretion, the Employee (A) has been convicted of a misdemeanor
involving moral turpitude or a felony; (B) has failed to substantially perform
the duties of such Employee to the Company (other than such failure resulting
from the Employee’s incapacity due to physical or mental condition) which
results in a materially adverse effect upon the Company, financial or otherwise;
(C) has refused without proper legal reason to perform the Employee’s duties and
responsibilities to the Company; or (D) has breached any material corporate
policy maintained and established by the Company that is applicable to the
Employee, provided such breach results in a materially adverse effect upon the
Company, financial or otherwise.

(iii) “Change in Control” shall mean the occurrence of any of the following
events: (A) a merger of Dynegy with another entity, a consolidation involving
Dynegy, or the sale of all or substantially all of the assets or equity
interests of Dynegy to another entity if, in any such case, (I) the holders of
equity securities of Dynegy immediately prior to such event do not beneficially
own immediately after such event equity securities of the resulting entity
entitled to fifty-one percent (51%) or more of the votes then eligible to be
cast in the election of directors (or comparable governing body) of the
resulting entity in substantially the same proportions that they owned the
equity securities of Dynegy immediately prior to such event or (II) the persons
who were members of the Board immediately prior to such event do not constitute
at least a majority of the board of directors of the resulting entity
immediately after such event; (B) the dissolution or liquidation of Dynegy, but
excluding a reorganization pursuant to chapter 11 of Title 11, U.S. Code, as
amended; (C) a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of, (I) if Dynegy has not engaged in a merger or consolidation, Dynegy, or
(II) if Dynegy has engaged in a merger or consolidation, the resulting entity;
(D) circumstances where, as a result of or in connection with, a contested
election of directors, the persons who were members of the Board immediately
before such election shall cease to constitute a majority of the Board; or
(E) the Board (or the Committee) adopts a resolution declaring that a Change in
Control has occurred. For purposes of the “Change in Control” definition, (1)
“resulting entity” in the context of an event that is a merger, consolidation or
sale of all or substantially all of the subject assets or equity interests shall
mean the surviving entity (or acquiring entity in the case of an asset or equity
interest sale), unless the surviving entity (or acquiring entity in the case of
an asset sale) is a subsidiary of another entity and the holders of common stock
of Dynegy receive capital stock of such other entity in such transaction or
event, in which event the resulting entity shall be such other entity, and
(2) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Dynegy” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.

2

 

2



--------------------------------------------------------------------------------



 



(iv) “Change in Control Termination” shall mean Employee’s employment is
terminated by the Company (or a successor thereto) without Cause, or by Employee
following: (A) a significant diminution in Employee’s responsibilities,
authority or duties; (B) a material reduction in Employee’s Base Salary; or
(C) relocation of Employee’s position outside the Houston, Texas metropolitan
area, all as determined by the Committee in its sole discretion.

(v) “Committee” shall mean the committee that administers the Plan.

(vi) “Involuntary Termination” shall have the same meaning as specified in the
Dynegy Inc. Executive Severance Pay Plan (as amended and restated effective
January 1, 2008).

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to 100% of the Restricted Shares on the third anniversary of the Grant Date,
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through such lapse date. Notwithstanding the
foregoing:

(i) if the Employee is determined to be disabled (as defined in the Company’s
long term disability program or plan in which the Employee is a participant or,
if the Employee does not participate in any such plan, as defined in the Dynegy
Inc. Long Term Disability Plan, as amended, or the successor plan thereto) or in
the event of the death of the Employee, then the Forfeiture Restrictions shall
lapse with respect to 100% of the Restricted Shares awarded to the Employee
hereunder as of the date of such determination or death, as applicable; and

(ii) if the Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided in Sections 2(b)(iv),
(v) or (vii) below) or dismissal by the Company for Cause, then the Employee
shall immediately, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions; and

(iii) if the Employee’s employment with the Company terminates by reason of
retirement by the Employee following (A) the date on which such Employee has
reached sixty (60) years of age and (B) at least ten (10) years of service as an
employee of the Company, then the Forfeiture Restrictions shall lapse as to 100%
of the Restricted Shares awarded to the Employee hereunder as of the date of
such termination; and

3

 

3



--------------------------------------------------------------------------------



 



(iv) if the Employee’s employment with the Company terminates by reason of
Involuntary Termination, then the Forfeiture Restrictions shall lapse with
respect to 100% of the Restricted Shares awarded to the Employee hereunder as of
the date of such termination; and

(v) if the Employee’s employment with the Company terminates as a result of a
Change in Control Termination occurring in connection with, but in no event
earlier than sixty (60) days prior to, a Change in Control, then the Forfeiture
Restrictions shall lapse with respect to 100% of the Restricted Shares awarded
to the Employee hereunder as of the date of such Change in Control; and

(vi) if the Employee is employed by the Company (or a successor thereto) on the
date of a Change in Control, then the Forfeiture Restrictions shall lapse with
respect to 100% of the Restricted Shares awarded to the Employee hereunder as of
the date of such Change in Control; and

(vii) if the Employee’s employment with the Company terminates as a result of a
mutually satisfactory resignation, as determined by the Committee in its sole
discretion, then the Forfeiture Restrictions shall lapse as to 100% of the
Restricted Shares awarded to the Employee hereunder as of the date of such
termination.

Any shares with respect to which the Forfeiture Restrictions do not lapse in
accordance with the preceding provisions of this Section 2(b) shall be forfeited
to the Company for no consideration as of the date of the termination of the
Employee’s employment with the Company.

(c) Shareholder Rights & Certificates. The Employee shall have all of the rights
of a shareholder of the Company with respect to the Restricted Shares,
including, without limitation, voting rights and the right to receive dividends
(provided, however, that dividends paid in shares of the Company’s stock shall
be subject to the Forfeiture Restrictions), but the Employee may not Transfer
the Restricted Shares until the Forfeiture Restrictions have expired, and a
breach of the terms of this Agreement or the Plan shall cause a forfeiture of
the Restricted Shares. Any certificate issued by the Company evidencing the
Restricted Shares shall bear appropriate legends in accordance with Section 4
below and shall be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this award.
In the event a certificate evidencing the Employee’s Restricted Shares is issued
by the Company prior to the lapse of the Forfeiture Restrictions, the Employee
shall promptly deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall, promptly following receipt of a written request
from the Employee, cause a certificate or certificates evidencing the  shares of
Common Stock awarded to the Employee hereunder (and with respect to which the
Forfeiture Restrictions have lapsed) to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate, if any, evidencing the Restricted Shares.

4

 

4



--------------------------------------------------------------------------------



 



(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the Transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefore shall also become subject to
the Forfeiture Restrictions and provisions governing the lapsing of such
Forfeiture Restrictions applicable to the original Restricted Shares for all
purposes of this Agreement and the certificates, if any, representing such
stock, securities or other property shall be legended to show such restrictions.

3. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income to
the Employee for federal or state income tax purposes, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and if the Employee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax required to be
withheld by reason of such resulting compensation income.

4. Status of Stock. The Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
The Employee also agrees that (a) in the event a certificate representing the
Restricted Shares is issued, such certificate may bear such legend or legends as
the Committee deems appropriate in order to reflect the Forfeiture Restrictions
and to assure compliance with applicable securities laws, (b) the Company may
refuse to register the Transfer of the Restricted Shares on the stock transfer
records of the Company if such proposed Transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the Transfer
of the Restricted Shares.

5

 

5



--------------------------------------------------------------------------------



 



5. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate (as such term is
defined in the Plan). Nothing in the adoption of the Plan or the award of the
Restricted Shares thereunder pursuant to this Agreement shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.

6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered when hand delivered to the
Employee at his or her principal place of employment or when sent by registered
or certified mail to the Employee at the last address the Employee has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.

7. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

9. Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
be controlling. In the event of any conflict or inconsistency between the terms
of this Agreement and the terms of the Dynegy Inc. Executive Severance Pay Plan,
including any amendments or supplements thereto, or the Dynegy Inc. Severance
Pay Plan, including any amendments or supplements thereto, the terms of this
Agreement shall be controlling.

[Remainder of page intentionally left blank]



6

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.

DYNEGY INC.
-s- J. Kevin Blodgett [c73185c731851.jpg]
By:                                                                        

Name: J. Kevin Blodgett

Title: General Counsel & EVP, Administration

Accepted By:

                                                                   
                
Jason Hochberg                                            Date

7

 

7